Citation Nr: 1639899	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a separate rating for bowel incontinence, as an objective neurologic abnormality associated with service-connected lumbar disc disease with degenerative arthritis. 

2. Entitlement to a separate rating for erectile dysfunction, as an objective neurologic abnormality associated with service-connected lumbar disc disease with degenerative arthritis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2013, the Board denied an evaluation in excess of 40 percent for lumbar disc disease with degenerative arthritis, and granted separate 20 percent evaluations for bilateral lower extremity radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an evaluation in excess of 40 percent for lumbar disc disease with degenerative arthritis and denied evaluations in excess of 20 percent for bilateral lower extremity radiculopathy.  In May 2014, the Court granted a Joint Motion for Partial Remand (JMPR), and those issues were remanded for action consistent with the terms of the JMPR.  Pursuant to the May 2014 JMPR, the Board remanded the issues in October 2014.  Subsequently, the Board issued a February 2016 decision with respect to the issues of entitlement to increased ratings for lumbar disc disease with degenerative arthritis and bilateral lower extremity radiculopathy.  The issues listed above were remanded for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's bowel incontinence is an objective neurologic abnormality associated with his service-connected lumbar disc disease with degenerative arthritis. 

2. The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is an objective neurologic abnormality associated with his service-connected lumbar disc disease with degenerative arthritis.


CONCLUSIONS OF LAW

1. The criteria for a separate rating for bowel incontinence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5235-43 (2015).

2. The criteria for a separate rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5235-43 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in February 2016.  With respect to the issues of entitlement to separate evaluations, the Board's remand instructed the RO to: (1) obtain an addendum medical opinion to determine if the Veteran's bowel incontinence and erectile dysfunction are associated with the Veteran's service-connected back disability and (2) readjudicate the claim.

An April 2016 addendum medical opinion was issued.  The opinion appropriately addressed the questions posed by the Board.  The RO readjudicated the claims in an April 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2007 letter and additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, identified private treatment records, and relevant social security records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in October 2014 and an addendum opinion was issue in April 2016 with respect to the etiology of the Veteran's bowel incontinence and erectile dysfunction.  The record does not suggest and the Veteran has not alleged that this examination when viewed in concert with the addendum opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria and whether separate evaluations are warranted for bowel incontinence and erectile dysfunction.  See id.   

In short, the Board has carefully considered its duties to notify and assist and in light of the record on appeal and, for the reasons expressed above, it finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III. Separate Evaluations

The Veteran is service-connected for lumbar disc disease with degenerative arthritis, with a 40 percent evaluation under Diagnostic Code 5242.  He is also service connected for radiculopathy of the bilateral lower extremities, as conditions associated with his service-connected back disability, pursuant to the rating criteria as described below. 

Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5235-43.  Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment."  Thus, the focus of the Board's analysis will be on whether the Veteran's bowel incontinence and erectile dysfunction are "objective neurologic abnormalities" "associated" with his service-connected back disability. 

The May 2014 Joint Motion for Partial Remand called attention to a November 2012 VA treatment record documenting a "recent onset of bowel incontinence" and a December 2009 VA spine examination which listed erectile dysfunction as an associated feature or symptoms of the Veteran's back condition.  

At the Veteran's May 2008 VA examination, there were no bowel or erectile dysfunction complaints.  At the previously mentioned December 2009 VA examination there were no bowel complaints.  At the Veteran's June 2010 VA examination there was no history of incontinence reported.  At a January 2013 VA examination, there were no bowel control problems noted.  In addition, the examiner noted that there were no other neurological abnormalities related to the Veteran's back condition.  At the Veteran's October 2014 VA examination, the Veteran reported bowel incontinence "6 or 7 times," which started after his most recent back surgery.  The Veteran did not discuss this with his neurosurgeon or primary care doctor.  

As previously noted, an April 2016 addendum medical opinion was issued pursuant to the February 2016 Remand.  The examiner concluded that it was less likely than not that the Veteran's bowel incontinence and erectile dysfunction were caused or aggravated by his service-connected lumbar spine disability.  

Specific to the Veteran's bowel incontinence, the examiner explained that risk factors for fecal incontinence are history of episiotomy, diseases of the nervous system such as stroke, damage to the spinal cord such as cauda equina syndrome, diabetes, lack of physical activity, and being overweight.  The examiner noted that the Veteran was diabetic and overweight.  The examiner noted that review of medical records, to include those before and after the Veteran's bilateral hemi-laminectomy for lumbar spinal stenosis, do not document bowel incontinence.  The examiner also noted that the Veteran does not have symptoms of acute cauda equina.  Specific to the Board's February 2016 directives, the examiner stated that a review of the Veteran's medical records "shows no history of damage to S2-4 nerves specifically.  His 2012 Lumbar MRI shows severe degenerative disc disease at L4-5.  It showed mild degenerative disc disease at L1-2, L2-3, L3-4 and L4-S1.  Conus was noted to end normally at L1-L2."  The examiner further explained that "there is no clinical evidence showing nerve damage to S2-4 that controls anal sphincter control and no clinical evidence of Cauda Equina Syndrome."

Regarding the Veteran's erectile dysfunction, the examiner explained that pursuant to the Veteran's self-reported history at his October 2014 VA examination symptoms started when he was about 45 to 46 years old.  At the time his doctor told him it was related to diabetes.  The examiner notes that parasympathetic fibers from S2 to S4 control erections and that there is no evidence of S2-S4 damage from MRI reports of record.  The examiner further notes that treatment records "clearly show long history of poorly controlled diabetes.  Poorly controlled diabetes is a risk factor for ED which can affect nerves and blood vessels necessary to have and maintain erections."  The examiner noted the December 2009 VA examination which listed erectile dysfunction as a feature or symptoms associated with the Veteran's back condition; however, the examiner correctly explained that the 2009 examiner provided no further detail regarding the onset or potential other causes for the Veteran's erectile dysfunction.  

The Board finds that the opinions expressed in the April 2016 addendum opinion are entitled to significant probative value.  They were offered by an appropriate medical professional who had reviewed all pertinent records.  The opinions are fully explained and supported by adequate reasons. 

In assessing whether the Veteran is entitled to a separate evaluation for bowel incontinence and erectile dysfunction, the Board has considered his lay assertions that these conditions are associated with his service-connected back disability.  The Veteran as a layperson is competent to attest to what he observes or senses, such as issues with bowel control and maintaining erections.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide evidence regarding the etiology of these symptoms, as the complexity of the medical questions at issue are beyond his capacity for lay observation.  The etiology and development of bowel incontinence and erectile dysfunction cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not a competent witness to render a medical opinion associating these conditions to his service-connected back disability.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value and this evidence indicates that the Veteran's bowel incontinence and erectile dysfunction are not objective neurologic abnormalities associated with his service-connected back disability.

Here, the available medical evidence does not establish an association between the Veteran's service-connected back disability and his bowel incontinence and erectile dysfunction.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion associating his bowel incontinence and erectile dysfunction with his service-connected back disability. See 38 U.S.C.A. § 5107 (a) [it is the claimant's responsibility to support a claim for VA benefits]. 

Thus, the preponderance of the evidence is against the assignment of separate ratings under Note(1) of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula.  38 C.F.R. § 4.71a, DCs 5235-43.

 
ORDER

Entitlement to a separate rating for bowel incontinence, as an objective neurologic abnormality associated with service-connected lumbar disc disease with degenerative arthritis is denied. 

Entitlement to a separate rating for erectile dysfunction, as an objective neurologic abnormality associated with service-connected lumbar disc disease with degenerative arthritis is denied.


REMAND

The Board finds that further development is necessary before adjudicating the Veteran's TDIU claim.  Specifically, the Veteran's current employment status is unclear.  At the June 2010 VA examination the Veteran reported that he was unemployed but not retired.  At the January 2013 VA examination, the examiner reported that the Veteran was a retired truck driver and factory worker.  At the most recent October 2014 VA examination, the Veteran reported working at a car dealership.  However, since the October 2014 VA examination, the Veteran's representative submitted a December 2015 statement indicating that the Veteran believes his service-connected disabilities have worsened and render him employable. 

As a result, the Board finds it necessary to clarify the Veteran's current employment status by requesting that he submit a formal TDIU application with employment history and status.  If it is determined that the Veteran is currently unemployed, or marginally employed, appropriate VA examinations should be scheduled to determine if his service-connected disabilities render him unemployable.
Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran appropriate notice for his TIDU claim. Provide him with a VA Form 21-8940 and request that he supply the requisite information.

2. After completing the above development and if the Veteran submits a response with respect to his employment status, schedule the Veteran for appropriate VA examinations regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner(s) is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting. 

3. Thereafter, adjudicate the matter of TDIU, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction. Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


